   4:20-cr-03096-JMG-CRZ Doc # 28 Filed: 10/05/20 Page 1 of 2 - Page ID # 50




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
              Plaintiff,
                                                    CASE NO: 4:20CR3096
      vs.

SHANAE M. DOUGLAS,                                   DETENTION ORDER
              Defendant.



      On the government's motion, the court held a detention hearing under the
Bail Reform Act, 18 U.S.C. § 3142(f). The court concludes the defendant must
be detained pending trial.

      There is a rebuttable presumption that no condition or combination of
conditions of release will reasonably assure the defendant's appearance at court
proceedings and the safety of the community because there is probable cause to
believe the defendant committed a drug crime under the Controlled Substances
Act (21 U.S.C. § 801 et seq.), for which the defendant could be required to serve
ten or more years in prison. The defendant has not rebutted this presumption.

      Based on the evidence presented and information of record, the court finds
by a preponderance of the evidence that the defendant's release would pose a
risk of nonappearance at court proceedings, and by clear and convincing
evidence that the defendant's release would pose a risk of harm to the public.

      Specifically, the court finds that there is substantial evidence to support the
government’s charge that Defendant possessed a large quantity of drugs with the
intent to distribute; has a criminal history of violating the law and court orders;
has limited contacts with the community; lacks a stable residence; has limited
employment contacts; has failed to appear for court proceedings in the past; has
   4:20-cr-03096-JMG-CRZ Doc # 28 Filed: 10/05/20 Page 2 of 2 - Page ID # 51




mental health issues which will pose a risk of harm if the defendant is released;
and conditions which restrict Defendant’s travel, personal contacts, and
possession of drugs, alcohol, and/or firearms; require reporting, education,
employment, or treatment; or monitor Defendant’s movements or conduct; or any
combination of these conditions or others currently proposed or available (see 18
U.S.C. § 3142(c)), will not sufficiently ameliorate the risks posed if the defendant
is released.

                         Directions Regarding Detention

      The defendant is committed to the custody of the Attorney General or a
designated representative for confinement in a corrections facility separate, to
the extent practicable, from persons awaiting or serving sentences or held in
custody pending appeal. The defendant must be afforded a reasonable
opportunity to consult privately with defense counsel. On order of the United
States Court or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to the United States
marshal for a court appearance.

      Dated October 5, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
